



RESTRICTED STOCK UNIT AGREEMENT
(Director Equity Incentive Program)


_____________________, Amgen Inc. Grantee:


On this __ day of _______________ (the “Grant Date”), Amgen Inc., a Delaware
corporation (the “Company”), pursuant to its Amgen Inc. 2009 Director Equity
Incentive Program (as amended and/or restated from time to time, the “Program”)
which implements the Amgen Inc. Amended and Restated 2009 Equity Incentive Plan,
as amended and/or restated from time to time (the “Plan”), has granted to you,
the grantee named above, _____________ restricted stock units (the “Units”) with
respect to ______________ Shares on the terms and conditions set forth in this
Restricted Stock Unit Agreement, including any appendix hereto (as further
described in Section XIV below) containing special terms and conditions
applicable to your country (collectively, this “Agreement”), and the Plan (the
“Award”). Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Plan and/or the Program.
    
I.    Vesting Schedule. Subject to the terms and conditions of this Agreement
and in consideration for services previously rendered by you, one hundred
percent (100%) of the Units shall vest upon the Grant Date (the “Vesting Date”).


II.    Form and Timing of Settlement. Any vested Units shall be settled by the
Company delivering to you a number of Shares equal to the number of Shares
covered by this Award on, or as soon as practicable after, the Vesting Date (but
in any event by the fifteenth day of the third month following the tax year in
which the Vesting Date occurs) (the “Non-Deferred Payment Date”); provided,
however, that notwithstanding anything herein to the contrary, if you timely and
irrevocably elected in writing, pursuant to the Program, to defer the settlement
of the vested Units subject to your Award under the Program, then any vested
Units shall be settled on the applicable Deferred Payment Date that you elected
pursuant to the Program (the Non-Deferred Payment Date or the Deferred Payment
Date, as applicable, the “Payment Date”); provided, further, however, that no
Shares shall be issued hereunder unless the Board determines that the
consideration received by the Company in exchange for the issuance of Common
Stock has a value not less than the par value thereof.


III.    Transferability. No benefit payable under, or interest in, this
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, your or your beneficiary’s debts, contracts,
liabilities or torts; provided, however, nothing in this Section III shall
prevent transfer (i) by will, (ii) by applicable laws of descent and
distribution or (iii) to an Alternate Payee to the extent that a QDRO so
provides, as further described in the Program.
 
IV.    No Contract for Employment. This Agreement is not an employment or
service contract and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ or service
of the Company or any Affiliate, or of the Company or any Affiliate to continue
your employment or service with the Company or any Affiliate.


V.    Notices. Any notices provided for in this Agreement, the Program or the
Plan shall be given in writing or electronically and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail or equivalent foreign
postal service, postage prepaid, addressed to you at such address as is
currently maintained in the Company’s records or at such other address as you
hereafter designate by written notice to the Company. Such notices may be given
using any automated system for the documentation of Units, such as a system
using an internet website or interactive voice response, as approved by the
Company.


VI.    Nature of Grant. In accepting the Units granted hereunder, you
acknowledge, understand and agree that:


(a)    the Program and Plan are established voluntarily by the Company, are
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;


(b)    the grant of the Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted repeatedly in the past;


(c)    your participation in the Program and Plan is voluntary;


(d)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(e)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty; and


(f)    the Units and the benefits under the Program and Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.


VII.    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Program and Plan, or your acquisition or sale of the
underlying Shares. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Program and Plan before
taking any action related to the Program and Plan.


VIII.    Data Privacy and Notice of Consent. You hereby expressly consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement for the purpose of implementing, administering
and managing your participation in the Program and Plan. In order for the
Company to facilitate your participation in the Program and Plan, the Company
must collect and use personal data about you. In accordance with applicable
laws, reasonable security measures will be implemented and maintained to protect
the security of your personal data; however, you understand that absolute
security cannot be guaranteed.


You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB (or any successor thereto) or any other third parties which may assist
the Company (presently or in the future) with implementing, administering, and
managing your participation in the Program and Plan to receive, possess, use,
retain and transfer your personal data, in electronic or other form, for the
purpose of implementing, administering and managing your participation in the
Program and Plan, including any requisite transfer of such personal data as may
be required to any other broker, escrow agent or other third party with whom the
Shares issued in settlement of the Units may be deposited. You understand that
such authorized recipients of your personal data may be located in countries
that do not provide the same level of data privacy laws and protections as the
country in which your personal data originated. Where permitted by applicable
law, you may, at any time, request access or correction to, or destruction or
data portability of your personal data by contacting the Company. You understand
that refusal or withdrawal of consent may affect your ability to participate in
the Program and Plan. For more information on the consequences of your refusal
to consent or withdrawal of consent, you understand that you may contact the
Company.


IX.    Language. If you have received this Agreement or any other document
related to the Program and Plan translated into a language other than English
and if the meaning of the translated version differs from the English version,
the English version shall control.


X.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Program
and Plan (including this Agreement) by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Program and Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.


XI.    Severability. The provisions of this Agreement are severable and if any
one or more are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


XII.    Plan and Program. This Agreement is subject to all the provisions of the
Plan and Program and their provisions are hereby made a part of this Agreement,
including without limitation the provisions of Section 9.5 of the Plan relating
to Restricted Stock Units, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Agreement and those of the Plan and the Program, the
provisions of the Plan and the Program shall control.


XIII.    Governing Law and Venue. The terms of this Agreement shall be governed
by the laws of the State of Delaware without giving effect to principles of
conflicts of laws. For purposes of litigating any dispute that arises hereunder,
the parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the courts of the
State of Delaware, or the federal courts for the United States for the federal
district located in the State of Delaware, and no other courts, where this
Agreement is made and/or to be performed.


XIV.    Appendix. Notwithstanding any provisions in this Agreement, Units shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Program and Plan. The Appendix
constitutes part of this Agreement.


XV.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Units and on
any Shares acquired under the Program and Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Program and Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


XVI.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other grantee.


XVII.    Dividend Equivalent Rights.    Each Unit granted hereunder shall be
credited with a corresponding Dividend Equivalent right, pursuant to which, if
the Company declares one or more dividends or distributions (each, a “Dividend”)
on its Common Stock with a record date which occurs during the period commencing
on the Grant Date through and including the day immediately preceding the day
that Shares are issued to you in settlement of your Units, whether in the form
of cash, Shares or other property, then on the date such Dividend is paid to the
Company’s stockholders you shall be credited with an amount equal to the amount
or Fair Market Value of such Dividend which would have been payable to you if
you then held a number of Shares equal to the number of the Shares covered by
your Units as of the record date for such Dividend. Any such Dividend
Equivalents shall be credited and deemed reinvested in the Shares as of the
Dividend payment date. Dividend Equivalents shall be settled by the Company on
the Payment Date. Dividend Equivalents shall be settled by the Company
delivering to you full Shares, unless the Board determines, at any time prior to
payment and in its discretion, that they shall be settled in cash. Dividend
Equivalents with respect to fractional Shares shall be settled in cash. Dividend
Equivalent rights and any amounts that may become distributable in respect
thereof shall be treated separately from the Units and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date, “Section 409A”).


XVIII.    Section 409A. To the extent that this Award constitutes a
“non-qualified deferred compensation plan” within the meaning of Section 409A,
this Award shall be interpreted and operated in accordance with Section 409A.
Notwithstanding any provision of this Award to the contrary, in the event that
following the grant of any Units, the Board determines that this Award does or
may violate any of the requirements of Section 409A, the Board may adopt such
amendments to the Award or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (a) exempt
the Award from the application of Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A; provided, however, that this paragraph shall
not create an obligation on the part of the Board to adopt any such amendment,
policy or procedure or take any such other action. No payment hereunder shall be
made to you during the six (6)-month period following your “separation from
service” (within the meaning of Section 409A) to the extent that the Company
determines that paying such amount at the time set forth herein would be a
prohibited distribution under Section 409A(a)(2)(B)(i). If the payment of any
such amounts is delayed as a result of the previous sentence, then within thirty
(30) days following the end of such six (6)-month period (or, if earlier, your
death), the Company shall pay to you (or to your estate) the cumulative amounts
that would have otherwise been payable to you during such period, without
interest.


XIX.    Headings. This Agreement’s section headings are for convenience only and
shall not constitute a part of this Agreement or affect this Agreement’s
meaning.


XX.    Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement.


Very truly yours,
AMGEN INC.




By: _____________________
Name:
Title:



APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
AMGEN INC. 2009 AMENDED AND RESTATED EQUITY INCENTIVE PLAN AND 2009 DIRECTOR
EQUITY INCENTIVE PROGRAM, IN EACH CASE,
AS AMENDED AND/OR RESTATED
FROM TIME TO TIME


GRANT OF RESTRICTED STOCK UNITS
(NON-U.S.)


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any Units
granted under the Program and Plan if, under applicable law, you are a resident
of, or are deemed to be a resident of one of the countries listed below. 
Furthermore, the additional terms and conditions that govern any Units granted
hereunder may apply to you if you relocate to one of the countries listed below.
Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Program, the Plan and/or the Agreement to which this
Appendix is attached.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Program and Plan. The information is based on the exchange control, securities
and other laws in effect in the countries to which this Appendix refers as of
October 2016. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that you not rely on the notifications herein as
the only source of information relating to the consequences of your
participation in the Program and Plan because the information may be outdated
when you vest in the Units and acquire Shares under the Program and Plan, or
when you subsequently sell Shares acquired under the Program and Plan.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you or you may be subject to the provisions of one or more
jurisdictions.






ALL NON-U.S. JURISDICTIONS


NOTIFICATIONS


Insider Trading Restrictions/Market Abuse Laws. Depending on your country, you
may be subject to insider trading restrictions and/or market abuse laws, which
may affect your ability to acquire or sell Shares or rights to Shares (e.g.,
Units) under the Program and Plan during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws of your
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  You are responsible for ensuring your
compliance with any applicable restrictions and you should speak with your
personal legal advisor on this matter.


Foreign Asset/Account Reporting Information. Your country of residence may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold Shares under the Plan or cash received from
participating in the Program and Plan (including from any Dividends or Dividend
Equivalents received, or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside of your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You are responsible for ensuring your compliance with such regulations,
and you should speak with your personal legal advisor on this matter.




FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the grant, you confirm having read and understood
the Program and Plan and Agreement which were provided in the English language.
You accept the terms of those documents accordingly.


En acceptant l’attribution, vous confirmez avoir lu et compris le Program et le
Plan et le Contrat, qui ont été communiqués en langue anglaise. vous acceptez
les termes de ces documents en connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. French residents and non-residents
must declare to the Customs Authorities the cash and securities they import or
export without the use of a financial institution when the value of such cash or
securities exceeds €10,000. French residents also must report all foreign bank
and brokerage accounts on an annual basis (including accounts opened or closed
during the tax year) on a specific form together with the income tax return.
Failure to comply could trigger significant penalties.


SWITZERLAND


NOTIFICATIONS


Securities Law Information.  The Award is not intended to be publicly offered in
or from Switzerland. Because this is a private offering in Switzerland, the
Units are not subject to registration in Switzerland. Neither this document nor
any other materials relating to the Units (i) constitutes a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland or (iii) have been or will be filed with, approved or supervised by
any Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (“FINMA”).









